
	
		I
		111th CONGRESS
		1st Session
		H. R. 3451
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Ms. Waters introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Real Estate Settlement Procedures Act of
		  1974 to require mortgagees for mortgages in default to engage in reasonable
		  loss mitigation activities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreclosure Prevention and Sound
			 Mortgage Servicing Act of 2009.
		2.Duty to engage in
			 loss mitigation
			(a)DutyThe Real Estate Settlement Procedures Act
			 of 1974 is amended by inserting after section 6 (12 U.S.C. 2605) the following
			 new section:
				
					6A.Duty to engage
				in loss mitigation
						(a)Duty for covered
				federally related mortgage loansUpon default of any federally related
				mortgage loan that is secured by a lien on the principal residence of the
				borrower or mortgagor, the mortgagee shall engage in reasonable loss mitigation
				activities that provide for—
							(1)the long-term
				affordability of the loan; and
							(2)the maximum
				retention of home equity.
							(b)No foreclosure
				without loss mitigationNo foreclosure of any covered federally
				related mortgage loan shall be initiated if the mortgagee or servicer has at
				any time failed to comply with the requirements of this section with respect to
				such loan.
						(c)Loss mitigation
				activities
							(1)In
				generalFor purposes of this
				section, loss mitigation activities shall include—
								(A)priority loss
				mitigation activities under paragraph (6);
								(B)secondary loss
				mitigation activities under paragraph (7);
								(C)last-resort loss
				mitigation activities under paragraph (8); and
								(D)any loss
				mitigation activities consistent with the Making Home Affordable program of the
				Secretary of the Treasury, as announced on March 4, 2009, including any
				subsequent updates.
								(2)Exceptions for
				servicers participating in the Making Home Affordable programAny
				mortgagee or servicer that meets its obligation under this Act through
				subparagraph (D) of paragraph (1) shall not be subject to the requirements of
				paragraphs (3), (4), (6), and (7).
							(3)Order of
				pursuitIn complying with subsection (a), the mortgagee or
				servicer shall pursue loss mitigation activities in the following order: first
				priority loss mitigation activities, then secondary loss mitigation activities,
				and then last-resort loss mitigation activities. If any loss mitigation
				activity is taken, the mortgagee or servicer shall provide written notice of
				such activity to the borrower or mortgagor by mail not later than 7 business
				days after such action is taken.
							(4)Consideration of
				circumstances in provision of loss mitigation activitiesIn determining the type of loss mitigation
				activity to provide with respect to a covered federally related mortgage loan,
				the mortgagee or servicer may consider the financial and personal circumstances
				of the borrower or mortgagor. The mortgagee or servicer may provide—
								(A)priority loss
				mitigation activities with respect to borrowers or mortgagors who have
				experienced a permanent or long-term change in their financial condition that
				prevents them from making payments due under the loan, including illness,
				injury, death of a wage earner, interest rate reset, or significant decline in
				the value of the property that is subject to the lien securing the loan;
								(B)secondary loss
				mitigation activities with respect to borrowers or mortgagors who have
				experienced a short-term change in their financial condition having a duration
				of less than 3 months that prevents them from making payments due under the
				loan; and
								(C)last resort loss mitigation activities with
				respect to borrowers or mortgagors who, notwithstanding priority or secondary
				loss mitigation activities taken with respect to the mortgage, will be unable
				to make payments due under the loan.
								(5)ProhibitionsA
				mortgagee or servicer with respect to a covered federally related mortgage
				loan—
								(A)may not limit the number of loss mitigation
				activities provided with respect to a borrower or mortgagor;
								(B)shall comply with
				the requirements of under this section with respect to the loan without regard
				to whether there has been a previous default under the loan; and
								(C)may not require a
				minimum loan-to-value ratio for the provision of any loss mitigation activity
				or use such a ratio to determine the type of loss mitigation activity provided
				with respect to a borrower or mortgagor.
								(6)Priority loss
				mitigation activitiesFor
				purposes of this section, the term priority loss mitigation
				activities includes, with respect to a covered federally related
				mortgage loan, activities that preserve the borrower’s or mortgagor’s ownership
				interest in the property that is subject to the lien securing the loan by
				modifying the contractual terms of the loan. Priority loss mitigation
				activities include modification of the loan terms that provide for the
				following:
								(A)Alteration of
				termsReduction of the interest rate of the loan, forgiveness of
				loan principal or interest, conversion from an adjustable rate mortgage to a
				fixed rate mortgage, and reamortization of the loan in connection with an
				extension of the final maturity date of the loan.
								(B)Short
				refinancingShort refinancing of the loan consisting of
				acceptance of payment from or on behalf of the borrower or mortgagor of an
				amount that is less than the full amount alleged to be due and owing under the
				loan, including principal, interest, and fees, in full satisfaction of the
				obligation under the loan and as part of a refinance transaction under which
				the property that is subject to the lien securing the loan is intended to
				remain the principal residence of the borrower or mortgagor.
								(7)Secondary loss
				mitigation activitiesFor purposes of this section, the term
				secondary loss mitigation activities includes, with respect to a
				covered federally related mortgage loan, other activities that avoid
				foreclosure and preserve the borrower’s or mortgagor’s ownership interest in
				the property that is subject to the lien securing the loan, but do not change
				the contractual terms of the loan. Secondary loss mitigation activities include
				the following activities:
								(A)Waiver of any late
				payment charge, penalty interest, or any other fees or charges, including legal
				fees, or any combination thereof.
								(B)Establishment of a
				repayment plan under which the borrower or mortgagor resumes regularly
				scheduled payments and pays additional amounts at scheduled intervals to cure
				the delinquency.
								(C)Forbearance under
				the loan that provides for a temporary reduction in, or cessation of, monthly
				payments followed by a reamortization of the amounts due under the loan,
				including arrearage, and a new schedule of repayment amounts.
								(8)Last-resort loss
				mitigation activitiesFor purposes of this section, the term
				last resort loss mitigation activities includes, with respect to a
				covered federally related mortgage loan, activities that avoid foreclosure but
				do not preserve the borrower’s or mortgagor’s ownership interest in the
				property that is subject to the lien securing the loan. Last-resort loss
				mitigation activities include the following activities:
								(A)Short sale of the
				principal residence that is subject to the lien securing the loan, consisting
				of acceptance of payment from or on behalf of the borrower or mortgagor of an
				amount less than the amount alleged to be due and owing under the loan,
				including principal, interest, and fees, in full satisfaction of the obligation
				under such loan and as part of a sale transaction in which the property is not
				intended to remain the principal residence of the borrower or mortgagor.
								(B)Assumption of the
				borrower’s obligations under the loan by a third party.
								(C)Cancellation or
				postponement of a foreclosure sale to allow the borrower or mortgagor
				additional time to sell the property.
								(D)Acquisition of the
				property by the mortgagee or servicer by deed in lieu of foreclosure.
								(9)Protection of
				contract rightsNotwithstanding subsections (a) and (b), nothing
				in this section shall require a servicer for a covered federally related
				mortgage loan to breach a contract with the mortgagee (or its predecessors in
				interest, successors, or assigns) entered into before the enactment of the
				Foreclosure Prevention and Sound Mortgage
				Servicing Act of 2009.
							(d)Affordable
				payments
							(1)In
				generalThe affordability of
				any scheduled payments due from the borrower or mortgagor pursuant to loss
				mitigation activities and whether the activities are in the best financial
				interests of the borrower or mortgagor shall be taken into consideration in
				determining whether a mortgagee has engaged, for purposes of subsection (a)(1),
				in reasonable loss mitigation activities that provide for long-term
				affordability of the loan. Payments under a loan shall be considered to be
				affordable for a borrower or mortgagor for purposes of this subsection if such
				payments result in a debt-to-income ratio or residual income of the borrower or
				mortgagor in an amount less than or equal to 31 percent of the monthly gross
				income of the borrower or mortgagor or such other lower percentage as a
				mortgagee or servicer may determine. Payments under a loan shall not be
				considered to be affordable for a borrower or mortgagor for purposes of this
				subsection unless such the amount of such payments is 10 percent less than the
				amount of payments due under the loan before loss mitigation activities with
				respect to the loan.
							(2)Income used in
				determining affordability
								(A)DocumentationA mortgagee or servicer may request
				documentation of the income of a borrower or mortgagor before commencing loss
				mitigation activities.
								(B)VerificationThe
				mortgagor’s or borrower’s income shall be verified by—
									(i)requiring the
				mortgagor or borrower to provide a signed form for the request for a transcript
				of the mortgagor’s or borrower’s Federal tax return (Form 4506–T of the
				Internal Revenue Service);
									(ii)obtaining the
				most recent Federal tax return on file for each borrower who signed the note
				for the covered federally related mortgage loan;
									(iii)by requiring the
				mortgagor or borrower to provide the two most recent payroll receipts for each
				wage earner who signed such note; and
									(iv)in the case of
				mortgagors or borrowers who are self-employed or who have non-wage income, by
				obtaining other third-party documents that provide reasonably reliable evidence
				of income.
									(C)Absence of
				sufficient liquid assetsLoss
				mitigation activities with respect to a covered federally related mortgage loan
				shall not be provided unless the mortgagor or borrower has represented and
				warranted that the mortgagor or borrower does not have sufficient liquid assets
				to make the monthly payments due under the loan.
								(3)Debt-to-income
				ratioIn determining the
				debt-to-income ratio or residual income of a mortgagor or borrower under a
				covered federally related mortgage loan for purposes of this subsection, the
				amount of monthly payment under the loan shall include principal, interest,
				taxes, insurance, flood insurance, any homeowner’s association and condominium
				fees, and any second or subordinate liens.
							(4)Monthly
				incomeIn determining monthly income of a mortgagor or borrower
				for purposes of this subsection, all wages, salary, overtime, fees,
				commissions, tips, Social Security benefits, pensions, and all other income
				shall be considered.
							(5)Written
				notification of affordability calculationThe mortgagee or
				servicer shall notify the borrower or mortgagor in writing of the results of
				the determination of affordability under this subsection and the income on
				which the determination was based. Such written notice shall be provided by
				mail not later than 7 business days after such action is taken or as part of
				the written notice required under subsection (c)(3), whichever is
				earlier.
							(e)Notification of
				interest rate increaseIn the
				case of any covered federally related mortgage loan that is an adjustable rate
				mortgage, not less than 60 days before any increase in the periodic payment due
				for principal or interest or in the interest rate charged under the loan, but
				not more than 120 days before such increase, the mortgagee or servicer shall,
				in addition to any notices required by the contract and other law, inform the
				borrower in writing by mail and by telephone of the date that such payment or
				interest rate increase will occur and of the amount of the projected monthly
				payment under the loan after such increase, based on the prevailing interest
				rate of the index used for such increase with the 30-day period ending upon
				such notice. The written notice shall provide the information required under
				this subsection in a clear and conspicuous format.
						(f)Subordinate
				liensEach mortgagee with
				respect to a subordinate lien shall provide to mortgagees having senior liens
				information needed by such senior mortgagees to engage in reasonable loss
				mitigation as required by this section. Any modification of the loan undertaken
				as part of loss mitigation activity shall not impair the priority status of
				liens under the modified loan, to the extent that there are no additional funds
				advanced to the borrower in connection with such modification.
						(g)Direct access to
				authorized loss mitigation personnel
							(1)Provision of
				contact informationThe
				mortgagee or servicer of a covered federally related mortgage loan shall
				provide, on each regular account statement for the loan, a toll-free or
				collect-call telephone number that provides the borrower with direct access to
				a person with the information and authority to answer questions and fully
				resolve issues related to loss mitigation activities for the loan.
							(2)Prohibition on
				outsourcingIn carrying out
				subsection (a) with respect to a covered federally related mortgage loan, any
				contact by or on behalf of a mortgagee or servicer with the homeowner and any
				processing of any loss mitigation activities shall be conducted only by agents
				of the mortgagee or servicer who are physically located in the United
				States.
							(h)Third-Party loan
				modificationsThe servicer or
				mortgagee of a covered federally related mortgage loan shall not accept or
				provide loss mitigation activities with respect to such loan at the request of
				any entity or individual that is not party to the loan unless—
							(1)the entity or
				individual is authorized by the borrower or mortgagee to act on behalf of the
				borrower or mortgagor; and
							(2)(A)is a representative of a
				housing counseling agency approved by the Secretary of Housing and Urban
				Development; or
								(B)provides documentation to the servicer
				or mortgagee that the entity or individual—
									(i)has not charged any fee to the
				borrower or mortgagor for such request; or
									(ii)(I)has charged a nominal
				fee for such request;
										(II)has entered into a written
				contract, in plain English or the primary language of the borrower or
				mortgagor, with the borrower or mortgagor, that includes provisions for
				cancellation without penalty; and
										(III)will refund any such fees to the
				borrower or mortgagor in the event the request for loss mitigation is
				denied.
										(i)Duty To refer to
				HUD-Certified housing counseling agency
							(1)Referral by
				servicer or mortgageeIn the
				case of any payment due under a covered federally related mortgage loan that is
				more than 60 days late, the servicer or mortgagee shall forward to a housing
				counseling agency approved by the Secretary the contact information of the
				borrower.
							(2)Expression of
				borrower preferenceThe borrower may communicate to the servicer
				or mortgagee a preference for a particular housing counseling agency approved
				by the Secretary—
								(A)in writing at the
				time of closing on the loan; or
								(B)in writing at any
				time during the term of the loan, including by conveyance of signed
				authorization form from the approved housing counseling agency of the
				borrower’s choice, which shall be transmitted by such agency to the mortgagee
				or servicer.
								(3)Referral
				relationshipA mortgagee or servicer may establish a referral
				relationship with a housing counseling agency approved by the Secretary, but
				such relationship may not be exclusive and the mortgagee or servicer may not
				refuse to respond to qualified written requests and other communications from
				another housing counseling agency approved by the Secretary or any other agent
				that is authorized by the borrower.
							(j)Prohibition on
				waiver of rightsA mortgagee
				for a covered federally related mortgage loan may not—
							(1)when engaging in loss mitigation activities
				pursuant to subsection (a), require a borrower to limit or waive the rights of
				such borrower to bring any claims, defenses, demands, proceedings, actions, or
				causes of action against the mortgagee or servicer as a condition of accepting
				an offer of any loss mitigation activities, including any activities under
				subsection (c); or
							(2)require the borrower to agree to
				arbitration as a condition of receiving loan modification activities.
							Any
				waiver or arbitration provision in a written agreement prohibited under this
				subsection shall be void and unenforceable.(k)Reporting on
				loss mitigation activities
							(1)In
				generalEach mortgagee or
				servicer of a covered federally related mortgage loan shall report monthly and
				comprehensively to the Comptroller of the Currency and to the Director of the
				Office of Thrift Supervision on the extent and scope of the loss mitigation
				activities of the mortgagee. Each such report shall include data on loss
				mitigation activities disaggregated according to the categories specified in
				each of the subparagraphs of paragraphs (6), (7), and (8) of subsection (c),
				any loss mitigation activities not covered by such categories, the number of
				loans receiving loss mitigation that have become performing loans, the number
				of loans receiving loss mitigation that have proceeded to foreclosure, the
				total number of foreclosures initiated during the reporting period, and such
				other information as the Comptroller or Director determines to be
				relevant.
							(2)Compilation of
				aggregate data
								(A)CommencementBeginning with data for calendar year 2009,
				the Comptroller of the Currency and the Director of the Office of Thrift
				Supervision shall, in consultation, with the Chairman of the Federal Reserve
				compile for each year, for each primary metropolitan statistical area,
				metropolitan statistical area, and consolidated metropolitan statistical area
				that is not comprised of designated primary metropolitan statistical areas,
				aggregate data by census tract for each mortgagee or servicer that is required
				to disclose data under this subsection.
								(B)ScopeEach
				such report shall include loan-level disclosures of outstanding loans with
				information related to—
									(i)the location of
				the security property;
									(ii)the loan
				amount;
									(iii)the value of
				such security property;
									(iv)the age of
				borrower or mortgagee;
									(v)the date on which
				such loan was originated;
									(vi)the type of
				entity owning such loan;
									(vii)the performance
				status of such loan;
									(viii)the monetary
				losses incurred by the investor in such loan in connection with the termination
				of such loan;
									(ix)the loss
				mitigation activities provided in reference to such loan according to the
				categories specified in each of the subparagraphs of paragraphs (6), (7), and
				(8) of subsection (c);
									(x)the loss
				mitigation activities provided in reference to such loan that are not covered
				by such categories;
									(xi)the magnitude of
				such modification or loss mitigation activities;
									(xii)the dates of
				consideration, approval, or rejection of such loss mitigation
				activities;
									(xiii)the reasons for
				such rejection; and
									(xiv)any other
				relevant information.
									Such
				reports shall also include information identical to that required upon loan
				origination by the Home Mortgage Disclosure Act of 1975.(C)Data
				tablesThe Comptroller and the Director shall also produce tables
				indicating for each primary metropolitan statistical area, metropolitan
				statistical area, and consolidated metropolitan statistical area that is not
				comprised of designated primary metropolitan statistical areas, aggregate loss
				mitigation patterns for various categories of census tracts grouped according
				to location, age of housing stock, income level, and racial and ethnic
				characteristics.
								(D)Availability to
				publicThe data and tables required pursuant to this paragraph
				shall be made available to the public not later than 6 months after such data
				is reported pursuant to subparagraph (A).
								(l)DefinitionsFor purposes of this section, the following
				definitions shall apply:
							(1)Adjustable rate
				mortgageThe term adjustable rate mortgage means,
				with respect to a federally related mortgage loan, that the loan terms provide
				for the rate of interest charged under the loan to reset or adjust at least
				once during the term of the loan.
							(2)Covered
				federally related mortgage loanThe term covered federally
				related mortgage loan means a federally related mortgage loan described
				in subsection (a).
							(3)MortgageeThe
				term mortgagee means, with respect to a federally related mortgage
				loan, the original lender under the loan and any affiliates, agents,
				subsidiaries, successors, or assignees of such lender, and any subsequent
				purchaser, trustee, or transferee of the loan or credit instrument issued by
				such lender.
							(4)ServicerThe term servicer has the
				meaning given such term in section 6(i).
							(m)Report to
				CongressNot later than the
				expiration of the 12-month period beginning upon the date of the enactment of
				the Foreclosure Prevention and Sound Mortgage
				Servicing Act of 2009, and of each consecutive 12-month period
				thereafter, the Comptroller of the Currency and the Director of the Office of
				Thrift Supervision shall provide a report to the Congress on the extent of
				compliance by mortgagees and servicers with the requirements of this section
				and paragraphs (4) through (7) of section
				6(e).
						.
			(b)Duty of Loan
			 servicer To respond to borrower inquiriesSection 6(e)(1)A) of
			 the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605(e)(1)(A)) is
			 amended by striking borrower) and inserting (borrower,
			 including a housing counseling agency approved by the
			 Secretary).
			(c)Comprehensive
			 disclosure and fair processing of qualified written
			 requestsSection 6(e) of the Real Estate Settlement Procedures
			 Act of 1974 (12 U.S.C. 2605(e)) is amended by adding at the end the following
			 new paragraphs:
				
					(4)Provision of
				information regarding mortgageThe servicer of a covered federally related
				mortgage loan (as such term is defined in section 6A(l)) shall have available
				at all times the following information, which shall be provided to the borrower
				or borrower’s agent in response to a qualified written request by the borrower
				submitted in accordance with the deadlines set forth in paragraph
				(1)(A):
						(A)Whether the
				account relating to such loan is current, or if not, the date the account went
				into default.
						(B)The current
				balance due on the loan, including the amount of principal due, an itemization
				of all fees due, an explanation of the escrow balance, and whether there are
				any escrow deficiencies or shortages.
						(C)A full payment
				history that shows, in a clear and easily understandable manner, all of the
				activity on the loan since the origination of the loan, including the escrow
				account, and the application of payments made under the loan.
						(D)The initial terms
				of the loan.
						(E)A copy of the
				original note and security instrument.
						(F)Identification of
				the owner of the mortgage note and any investors in the note.
						(G)Any documents that
				limit, explain, or modify the loss mitigation activities offered by the
				servicer.
						(H)Any other
				information requested by the borrower that is reasonably related to loss
				mitigation activities.
						(5)Prohibition of
				wrong door actions for qualified written
				requestsAll written communications from the mortgagee or
				servicer of a federally related mortgage loan to the borrower shall include the
				address for receipt and handling of qualified written requests. Any qualified
				written request received by the mortgagee or servicer shall be valid
				notwithstanding receipt at any address other than that designated by the
				mortgagee or servicer for receipt and handling of such requests.
					(6)Prohibition of
				fee for response to qualified written requestsA mortgagee or
				servicer for a federally related mortgage loan may not impose any fee for, or
				on account of, the preparation and submission by such mortgagee or servicer of
				any response or statement required by this subsection.
					(7)Prohibition of
				foreclosure pending disclosureIn the case of a covered federally related
				mortgage loan (as such term is defined in section 6A(l)), no foreclosure
				proceeding may be initiated or continued against the borrower or the principal
				residence of the borrower during any period in which a qualified written
				request under this subsection is pending and the mortgagee or servicer has not
				complied with the requirements of this subsection regarding the
				request.
					.
			(d)Damages and
			 costsSection 6(f) of the
			 Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605(f)) is
			 amended—
				(1)in the matter
			 preceding paragraph (1), by inserting or of section 6A after
			 this section;
				(2)in paragraphs
			 (1)(B) and (2)(B)—
					(A)by striking
			 a pattern or practice each place such term appears; and
					(B)by striking
			 $1,000 each place such term appears and inserting $2,000
			 for each violation; and
					(3)in paragraph
			 (2)(B)(i), by striking $500,000 and inserting
			 $1,000,000.
				(e)Conforming
			 amendmentSection 17 of the Real Estate Settlement Procedures Act
			 of 1974 (12 U.S.C. 2615) is amended by striking Nothing and
			 inserting Except as provided in sections 6(e)(7) and 6A,
			 nothing.
			3.Duties of lenders
			 and loan servicersThe Truth
			 in Lending Act is amended by inserting after section 129A (15 U.S.C. 1639a) the
			 following new section:
			
				129B.Duties of
				lenders and loan servicers
					(a)Standard of
				care
						(1)Agency
				relationshipIn the case of any home loan serviced by a loan
				servicer on behalf of a lender, the loan servicer shall be deemed an agent of
				that lender, and shall be subject to all requirements of agents otherwise
				applicable under Federal or State law.
						(2)Fair
				dealingEach lender and loan servicer shall, in addition to the
				duties imposed by otherwise applicable provisions of Federal or State law, with
				respect to each home mortgage loan, including any home mortgage loan in default
				or in which the homeowner has filed for bankruptcy—
							(A)act with
				reasonable skill, care, diligence, and in accordance with the highest
				standards; and
							(B)act in good faith
				and with fair dealing in any transaction, practice, or course of business
				associated with the home mortgage loan.
							(3)Training and
				competencyEach lender and loan servicer shall institute
				training, procedures, and standards to ensure that borrowers are treated fairly
				and competently.
						(b)Rules for
				assessment of fee
						(1)In
				generalNo home mortgage loan contract may require, nor may any
				lender or loan servicer assess or receive, any fees or charges other than
				interest, late fees as specifically authorized in this section, or fees
				assessed for nonsufficient funds, and charges allowed pursuant to subsection
				(h)(1)(B), until the home mortgage loan is the subject of a foreclosure
				proceeding and the debt on such loan has been accelerated.
						(2)Fee
				limitationsAny permissible fee or charge described under
				paragraph (1) shall be—
							(A)reasonable;
							(B)for services
				actually rendered; and
							(C)specifically
				authorized by the terms of the home mortgage loan contract and State
				law.
							(3)Assessment and
				disclosure
							(A)In
				generalAny permissible fee or charge described under paragraph
				(1) shall be—
								(i)assessed not later
				than 30 days after the date on which the fee was accrued; and
								(ii)explained clearly
				and conspicuously in the next monthly accounting statement provided to the
				borrower designated in the home mortgage loan contract.
								(B)Failure to
				complyFailure by a lender or loan servicer to comply with the
				requirements set forth under subparagraph (A) shall result in the waiver of the
				fee.
							(4)Required
				statementsEach month a lender or loan servicer shall provide to
				each borrower designated in a home mortgage loan contract entered into by such
				lender or loan servicer a periodic statement that clearly and in plain English
				explains—
							(A)the application of
				the prior month’s payment by the borrower, including the allocation of the
				payment to interest, principal, escrow, and fees;
							(B)the status of the
				escrow account held on behalf of the borrower, including the payments into and
				from the escrow account; and
							(C)the assessment of
				fees accruing in the previous month, including the reason that such fee accrued
				and the date such fee accrued.
							(c)Maximum
				allowable late fees charged after loan closing
						(1)In
				generalNo lender or loan servicer may impose a charge or fee for
				late payment of any amount due on a home mortgage loan—
							(A)unless the home
				mortgage loan contract specifically authorizes the charge or fee;
							(B)in an amount in
				excess of 5 percent of the amount of the payment past due;
							(C)before the end of
				the 15-day period after the date the payment is due, or in the case of a home
				mortgage loan on which interest on each installment is paid in advance, before
				the end of the 30-day period after the date the payment is due; or
							(D)more than once
				with respect to a single late payment.
							(2)Rule of
				constructionFor purposes of this subsection, payments on any
				amount due on a home mortgage loan shall be applied first to current
				installments, then to delinquent payments, and then to delinquency
				charges.
						(3)Coordination
				with subsequent late feesIf a home loan mortgage payment is
				otherwise a full payment for the applicable period and is paid on its due date
				or within an applicable grace period, and the only delinquency or insufficiency
				of payment is attributable to a late fee or delinquency charge assessed on an
				earlier payment, no late fee or delinquency charge may be imposed on such
				payment.
						(d)Payoff
				statements
						(1)Prohibition on
				fees
							(A)In
				generalNo lender or loan servicer (or any third party acting on
				behalf of such lender or loan servicer) may charge a fee for transmitting to
				any borrower the amount due to pay off the outstanding balance on the home
				mortgage loan of such borrower.
							(B)ExceptionAfter
				a lender or loan servicer (or any third party acting on behalf of such lender
				or loan servicer) has provided the information described in subparagraph (A)
				without charge on 4 occasions during a calendar year, the lender or loan
				servicer (or any third party acting on behalf of such lender or loan servicer)
				may thereafter charge a reasonable fee for providing such information during
				the remainder of the calendar year.
							(2)TimingThe
				information described in subparagraph (A) shall be provided to the borrower
				within a reasonable period of time but in any event not more than 5 business
				days after the receipt of the request by the lender or loan servicer.
						(e)Civil
				Liability
						(1)In
				generalAny lender or loan servicer who fails to comply with any
				requirement of this section with respect to a borrower designated in a home
				mortgage loan contract, is liable to such borrower in an amount equal to the
				sum of—
							(A)any actual damages
				sustained by such borrower as a result of the failure;
							(B)an amount not less
				than $5,000; or
							(C)in the case of any
				successful action to enforce the foregoing liability the costs of the action,
				together with a reasonable attorney’s fee as determined by the court.
							(2)JurisdictionAny
				action by a borrower for a failure to comply with the requirements of this
				section may be brought in any United States district court, or in any other
				court of competent jurisdiction, not later than 3 years from the date of the
				occurrence of such violation. This subsection does not bar a person from
				asserting a violation of this section in an action by a lender or loan servicer
				to collect the debt owed on a home mortgage loan, or foreclose upon the home
				securing a home mortgage loan, or to stop a foreclosure upon that home, which
				was brought more than 3 years after the date of the occurrence of the violation
				as a matter of defense by recoupment or set-off in such action. An action under
				this section does not create an independent basis for removal of an action to a
				United States district court.
						(3)State Attorney
				General enforcementAn action to enforce a violation of this
				section may also be brought by the appropriate State attorney general in any
				appropriate United States district court, or any other court of competent
				jurisdiction, not later than 3 years after the date on which the violation
				occurs. An action under this section does not create an independent basis for
				removal of an action to a United States district court.
						(f)DefinitionsIn
				this section, the following definitions shall apply:
						(1)LenderThe
				term lender has the same meaning as in section 3500.2 of title 24,
				Code of Federal Regulations, as in effect on the date of enactment of this
				section.
						(2)Loan
				servicerThe term loan servicer has the same meaning
				as the term servicer in section 6(i)(2) of the Real Estate
				Settlement Procedures Act of 1974 (12 U.S.C.
				2605(i)(2)).
						.
		4.Notice of
			 transfer of loan servicingParagraph (3) of section 6(b) of the Real
			 Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605(b)(3)) is amended by
			 adding at the end the following new subparagraph:
			
				(H)A statement
				explaining—
					(i)whether the
				account of the borrower is current, or if the account is not current, an
				explanation of the reason and date the account went into default;
					(ii)the current
				balance due on the loan, including the principal due, an explanation of the
				escrow balance, and whether there are any escrow deficiencies or shortages;
				and
					(iii)a full payment
				history of the borrower which shows in a clear and easily understandable
				manner, all of the activity on the home mortgage loan since the origination of
				the loan or the prior transfer of servicing, including the escrow account, and
				the application of
				payments.
					.
		5.Servicer
			 compensationNot later than
			 the expiration of the 6-month period beginning on the date of the enactment of
			 this Act, the Secretary of Housing and Urban Development and the Federal
			 banking regulatory agencies shall, by regulation, establish and implement
			 procedures and standards designed to ensure that the means and manner of
			 compensation of servicers of federally related mortgage loans is consistent
			 with the purposes of this Act and the amendments made by this Act, and to the
			 extent possible, does not provide incentives for foreclosure of such mortgages
			 or disincentives to engaging in reasonable loss mitigation activities for such
			 mortgages.
		6.Unenforceability
			 of pooling and servicing agreements prohibiting modificationAny provision of any investment contract
			 entered into after the date of the enactment of this Act between a servicer of
			 pooled residential mortgages and an investor that is inconsistent with this Act
			 or the amendments made by this Act shall be considered to be contrary to public
			 policy and void and enforceable.
		7.Pilot program for
			 community banksThe Secretary
			 of the Treasury and the Secretary of Housing and Urban Development shall
			 jointly carry out a pilot program to encourage the Federal National Mortgage
			 Association, the Federal Home Loan Mortgage Corporation, and the Federal Home
			 Loan Banks to enter into contracts for insured community development financial
			 institutions (as such term is defined in section 103 of the Community
			 Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702)),
			 including minority-owned such institutions, to provide mortgage servicing with
			 respect to mortgages owned or securitized by such Government-sponsored
			 enterprises.
		
